Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 1 of 27




                            Exhibit B
            Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 2 of 27



                                   Exhibit B - Billing Spreadsheet

Date Billed On   Billed By         Description                                            Rate             Duration Value
8/9/2019         Josh Sanford      Examination of IOM: new case                                  $470.00          0.1  $47.00
8/9/2019         Josh Sanford      Receive, read and prepare response to email(s)                $470.00          0.1  $47.00
                                   from AS: case management
8/9/2019         Josh Sanford      Receive and open firm file                                    $470.00         0.1    $47.00
8/10/2019        Anna Stiritz      Receive and open firm file                                    $400.00         0.3   $120.00
8/12/2019        Daniel Ford                                                                     $220.00         0.2    $44.00
8/12/2019        Courtney Lowery                                                                 $220.00           1   $220.00
8/12/2019        Josh Sanford      Discussion of case status and directing case                  $470.00         0.2    $94.00
                                   strategy to Attorney AS (case management)
8/12/2019        Courtney Lowery   Begin preparation and drafting of complaint                   $220.00         0.6   $132.00
8/12/2019        Courtney Lowery   Receipt and review of intake docs. Found                      $220.00         0.2    $44.00
                                   defendant on SOS.
8/12/2019        Daniel Ford       Conference with CL re: facts of case, potential               $220.00         0.2    $44.00
                                   whistleblower.
8/12/2019        Courtney Lowery   Conference with DF regarding potential qui tam                $220.00         0.2    $44.00
                                   action
8/12/2019        Courtney Lowery   Conference with SR regarding legal allegations for            $220.00         0.2    $44.00
                                   complaint
8/12/2019        Steve Rauls       Conference with CL regarding legal allegations for            $350.00         0.2    $70.00
                                   complaint
8/12/2019        Josh Sanford      Examination of IOMS: new case                                 $470.00         0.1    $47.00
8/13/2019        Courtney Lowery   Conference with SR re status update                           $220.00         0.1    $22.00
8/13/2019        Courtney Lowery   Preparation and drafting of complaint; research re            $220.00         2.2   $484.00
                                   rent credits
8/13/2019        Courtney Lowery                                                                 $220.00         0.1    $22.00
8/14/2019        Courtney Lowery   Editing and revision of Complaint                             $220.00         0.2    $44.00
8/15/2019        Courtney Lowery   Work on Client's file: review time cards                      $220.00         0.1    $22.00
8/19/2019        Courtney Lowery                                                                 $220.00         0.1    $22.00
8/21/2019        Courtney Lowery   Editing and revision of Complaint                             $220.00         0.6   $132.00
8/22/2019        Josh Sanford      Examination of paystubs from client                           $470.00         0.1    $47.00
8/22/2019        Josh Sanford      Conference with CL: merits                                    $470.00         0.1    $47.00
8/22/2019        Steve Rauls       Editing and revision of complaint; follow up with CL          $350.00         0.4   $140.00

8/22/2019        Courtney Lowery   Editing and revision of Complaint                             $220.00         1.2   $264.00
8/22/2019        Courtney Lowery   Preparation and drafting of Summons and Civil                 $220.00         0.2    $44.00
                                   Cover Sheet
8/22/2019        Courtney Lowery                                                                 $220.00         0.1    $22.00
8/23/2019        Courtney Lowery   Editing and revision of Complaint                             $220.00         0.9   $198.00
8/26/2019        Courtney Lowery   Editing and revision of Complaint, Summons, Civil             $220.00         0.4    $88.00
                                   Cover Sheet, and Consent to Join
8/27/2019        Josh West         Compose e-mail to CoC re: new case, case facts;               $325.00         0.1    $32.50

8/27/2019        Courtney Lowery   Preparation of Contract for Kansas Co-Counsel                 $220.00         0.2    $44.00
8/27/2019        Courtney Lowery   Work on Client's file: update complaint, summons,             $220.00         0.3    $66.00
                                   consent to join, and civil cover to reflect co-
                                   counsel's involvement
8/27/2019        Josh Sanford      Editing and revision of complaint; conference with            $470.00         0.4   $188.00
                                   CL
8/27/2019        Josh Sanford      Editing and revision of CCS/Summons                           $470.00         0.1    $47.00
8/27/2019        Josh Sanford      Examination of email to CO-C                                  $470.00         0.1    $47.00
8/27/2019        Josh Sanford      Examination of emails to CO-C/from CO-C                       $470.00         0.2    $94.00
8/27/2019        Josh Sanford      Examination of CO-C email                                     $470.00         0.1    $47.00
            Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 3 of 27



8/27/2019       Stacy Gibson      Conference with SR, AR, CL, MQ and LH re:             $290.00   0.1    $29.00
                                  complaint status
8/27/2019       Josh Sanford      Conference with CL: venue                             $470.00   0.2    $94.00
8/27/2019       Josh West         Conference with CL and JS re: contacting CoC with     $325.00   0.1    $32.50
                                  new case;
8/27/2019       April Rhéaume     Conference with SLF team re case status and           $290.00   0.1    $29.00
                                  projects
8/27/2019       Courtney Lowery   Conference with JS re finding local counsel in KS     $220.00   0.1    $22.00

8/28/2019       Josh Sanford      Examination of CO-C agreement                         $470.00   0.1    $47.00
8/28/2019       Josh Sanford      Work on Client's file: case management                $470.00   0.1    $47.00
8/28/2019       Josh Sanford      Compose electronic communication CO-C:                $470.00   0.1    $47.00
                                  complaint status
8/29/2019       Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                                  from email CO-C
8/29/2019       Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.2    $94.00
                                  from CO-C: venue
8/29/2019       Josh West         Receipt and review of emls from JS and CoC re: jury   $325.00   0.1    $32.50
                                  demand;
8/29/2019       Josh West         Receipt and review of emls from CoC and JS re:        $325.00   0.1    $32.50
                                  venue;
8/29/2019       Josh Sanford      Editing and revision of revised complaint and CTJ     $470.00   0.3   $141.00

8/29/2019       Josh Sanford      Examination of confirmation of case filing            $470.00   0.1    $47.00
8/29/2019       Josh Sanford      Examination of filed complaintl draft IOM re: case    $470.00   0.1    $47.00
                                  management
9/3/2019        Josh Sanford      Examination of CO-C email                             $470.00   0.1    $47.00
9/4/2019        Courtney Lowery   Work on Client's file: scan and send completed pro    $220.00   0.1    $22.00
                                  hac vice motion to KS counsel
9/4/2019        Courtney Lowery   Preparation and drafting of Motion, Order, and        $220.00   2.2   $484.00
                                  Affidavit for pro hac vice
9/4/2019        Josh Sanford      Conference with CL: PHV motion                        $470.00   0.1    $47.00
9/4/2019        Josh Sanford      Conference with CL: next steps                        $470.00   0.1    $47.00
9/4/2019        Josh Sanford      Editing and revision of PHV motion                    $470.00   0.1    $47.00
9/4/2019        Josh Sanford      Examination of revised PHV affidavit                  $470.00   0.1    $47.00
9/4/2019        Josh Sanford      Examination of email to CO-C with PHV                 $470.00   0.1    $47.00
9/6/2019        Josh Sanford      Preparation and drafting of IOMS: order               $470.00   0.1    $47.00
                                  compliance
9/6/2019        Josh Sanford      Examination of order-PHV                              $470.00   0.1    $47.00
9/9/2019        Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                                  from CO-C: next steps
9/9/2019        Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                                  from CO-C: service of complaint
9/16/2019       Josh Sanford      Conference with CL: next steps                        $470.00   0.1    $47.00
9/16/2019       Josh Sanford      Conference with CL: judge's 216 orders                $470.00   0.1    $47.00
9/16/2019       Josh Sanford      Examination of filed-return of service                $470.00   0.1    $47.00
9/16/2019       Courtney Lowery   Preparation and drafting of Motion for Collective     $220.00   5.1 $1,122.00
                                  Action, Brief in Support, and exhibits; research
                                  relevant Kansas law
9/16/2019       Josh Sanford      Preparation and drafting of IOM: next steps           $470.00   0.1    $47.00
9/17/2019       Courtney Lowery   Preparation and drafting of Brief in Support of       $220.00   1.2   $264.00
                                  Collective Action including legal research
9/17/2019       Courtney Lowery   Conference with law clerk re legal research           $220.00   0.1    $22.00
9/18/2019       Steve Rauls       Conferences with CL regarding tenth circuit           $350.00   0.2    $70.00
                                  citations for collective action motion
            Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 4 of 27



9/18/2019       Courtney Lowery   Draft Motion for Collective Action, Brief in Support;   $220.00   2.7   $594.00
                                  legal research re District of Kansas
9/20/2019       Courtney Lowery                                                           $220.00   0.1    $22.00
9/25/2019       Josh Sanford      Examination of OC email to clerk                        $470.00   0.1    $47.00
9/25/2019       Josh Sanford      Examination of NOA-Holcomb, Schillings                  $470.00   0.1    $47.00
9/25/2019       Josh Sanford      Examination of order extending                          $470.00   0.1    $47.00
10/6/2019       Josh Sanford      Telephone Conference(s) with IOM: case                  $470.00   0.3   $141.00
                                  management
10/9/2019       Courtney Lowery                                                           $220.00   0.1    $22.00
10/11/2019      Josh Sanford      Compose electronic communication OC                     $470.00   0.1    $47.00
10/11/2019      Josh Sanford      Examination of Answer                                   $470.00   0.3   $141.00
10/11/2019      Josh Sanford      Examination of Def counsel information                  $470.00   0.1    $47.00
10/11/2019      Josh Sanford      Examination of corp disclsoures                         $470.00   0.1    $47.00
10/14/2019      Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
10/14/2019      Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
10/14/2019      Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                                  events and deadlines
10/14/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                                  from OC: scheduling a call
10/15/2019      Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                                  events and deadlines
10/15/2019      Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
10/15/2019      Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
10/17/2019      Courtney Lowery                                                           $220.00   0.1    $22.00
10/17/2019      Josh Sanford      Examination of ISO                                      $470.00   0.1    $47.00
10/21/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.2    $94.00
                                  from OCs: rescheduling call
10/21/2019      Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                                  events and deadlines
10/21/2019      Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                                  events and deadlines
10/23/2019      Courtney Lowery   Work on Client's file: Review Report of Parties'        $220.00    1    $220.00
                                  Planning Conference; preliminary editing
10/23/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                                  from OC-26f
10/23/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                                  from AS: client contact
10/23/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.2    $94.00
                                  from OCs
10/23/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.2    $94.00
                                  from co-counsel to chambers
10/23/2019      Courtney Lowery   Telephone Conference(s) with OC re initial              $220.00   0.6   $132.00
                                  impressions and Planning Report
10/23/2019      Josh Sanford      Telephone Conference(s) with AS: client contact         $470.00   0.1    $47.00

10/23/2019      Josh Sanford      Telephone Conference(s) with oc- 26f, 216 issues        $470.00   0.2    $94.00

10/23/2019      Josh Sanford      Telephone Conference(s) with OC                         $470.00   0.4   $188.00
10/23/2019      Josh Sanford      Telephone Conference(s) with OC                         $470.00   0.4   $188.00
10/23/2019      Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                                  events and deadlines
10/23/2019      Courtney Lowery   Conference with JS; review file; email to OC re         $220.00   0.3    $66.00
                                  second plaintiff
10/23/2019      Courtney Lowery   Conference with JS re second plaintiff                  $220.00   0.1    $22.00
10/23/2019      Josh Sanford      Conference with CL: Contact with CO-C                   $470.00   0.1    $47.00
         Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 5 of 27



10/23/2019   Josh Sanford      Conference with CL: 216 strategy                        $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Conference with OC                                      $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Conference with                                         $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Examination of email to OC                              $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Examination of 26f draft                                $470.00   0.2    $94.00
10/23/2019   Josh Sanford      Examination of case file: IOM re: CTJ                   $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Examination of email to CO-C                            $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
10/23/2019   Josh Sanford      Examination of email to OC                              $470.00   0.1    $47.00
10/24/2019   Steve Rauls       Conference with CL regarding case management            $350.00   0.1    $35.00
                               filing
10/24/2019   Courtney Lowery   Conference with SR re planning report edits             $220.00   0.1    $22.00
10/25/2019   Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                               from VK-216 motion
10/25/2019   Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                               from CO-C: 216 motion
10/25/2019   Courtney Lowery   Editing and revision of Report of Parties' Planning     $220.00   1.2   $264.00
                               Conference; conference with SR; send redline
                               version to SR
10/26/2019   Vanessa Kinney    review and edit motion for conditional certification    $360.00   0.4   $144.00
                               and exhibits, note inconsistencies in requests for
                               distribution of notice
10/26/2019   Vanessa Kinney    Perform legal research regarding judge-specific         $360.00   2.5   $900.00
                               collective action cases; review brief in support of
                               motion for conditional certification and add
                               references and make corrections
10/28/2019   Steve Rauls       Perform legal research regarding prior collective       $350.00   0.4   $140.00
                               action motions in Kansas district
10/29/2019   Courtney Lowery                                                           $220.00   0.1    $22.00
10/29/2019   Steve Rauls       Editing and revision of Def.'s proposed 26(f) report;   $350.00   1.8   $630.00
                               discuss changes with JS and CL
10/29/2019   Josh Sanford      Conference with SR: 26f report                          $470.00   0.1    $47.00
10/29/2019   Josh Sanford      Conference with SR: 26f conference/report               $470.00   0.1    $47.00
10/29/2019   Courtney Lowery   Conference with SR re Planning Report                   $220.00   0.1    $22.00
10/30/2019   Josh Sanford      Examination of two motions, OC email to chambers        $470.00   0.2    $94.00

10/30/2019   Josh Sanford      Preparation and drafting of IOM: case management        $470.00   0.1    $47.00

10/31/2019   Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                               from ocS
10/31/2019   Courtney Lowery   Receipt and review of proposed orders; save to file     $220.00   0.1    $22.00

10/31/2019   Courtney Lowery   Work on Client's file: conference with JS re            $220.00   0.1    $22.00
                               rescheduling OC phone call; email to OC re same

10/31/2019   Josh Sanford      Examination of order-PHV                                $470.00   0.1    $47.00
10/31/2019   Josh Sanford      Conference with SR/CL: 26f ISSUES                       $470.00   0.1    $47.00
10/31/2019   Josh Sanford      Conference with VK: 216 motion                          $470.00   0.1    $47.00
10/31/2019   Courtney Lowery   Conference with SR re conference call with OC           $220.00   0.1    $22.00
10/31/2019   Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                               events and deadlines
10/31/2019   Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                               events and deadlines
            Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 6 of 27



10/31/2019      Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                                  events and deadlines
11/1/2019       Vanessa Kinney    Editing and revision of conditional certification       $360.00   0.3   $108.00
                                  documents re: consistency of notice distribution
                                  requests; email Steve Rauls, Courtney Lowery and
                                  Josh Sanford
11/1/2019       Josh Sanford      Examination of IOM: method of service                   $470.00   0.1    $47.00
11/5/2019       Courtney Lowery   Conference with JS and SR re Planning Report edits      $220.00   0.1    $22.00
                                  and OC conference today
11/5/2019       Steve Rauls       Conference with JS and CL regarding planning            $350.00   0.3   $105.00
                                  conference; email draft report to opposing counsel

11/5/2019       Josh Sanford      Conference with CL: scheduling call with OC             $470.00   0.1    $47.00
11/5/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
11/5/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
11/5/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
11/5/2019       Courtney Lowery   Receipt and review of email from OC                     $220.00   0.1    $22.00
11/5/2019       Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                                  from OCs
11/5/2019       Courtney Lowery   Receive, read and prepare response to email(s)          $220.00   0.1    $22.00
                                  from OC re scheduling conference
11/5/2019       Anna Stiritz                                                              $400.00   0.4   $160.00
11/6/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
11/6/2019       Courtney Lowery   Conference with JS re conference call                   $220.00   0.1    $22.00
11/7/2019       Steve Rauls       Conference with JS regarding 26(f) report and           $350.00   0.1    $35.00
                                  scheduling conference
11/7/2019       Josh Sanford      Conference with SR re possible settlement               $470.00   0.1    $47.00
11/7/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
11/7/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
11/8/2019       Anna Stiritz                                                              $400.00     0     $0.00
11/11/2019      Anna Stiritz      Receipt and review of James paperwork                   $400.00   0.1    $40.00
11/11/2019      Anna Stiritz      Compose electronic communication CL: with notes         $400.00   0.1    $40.00

11/11/2019      Courtney Lowery   Preparation and drafting of FAC; conference with JS     $220.00   0.9   $198.00

11/11/2019      Josh Sanford      Conference with CL: FAC                                 $470.00   0.1    $47.00
11/11/2019      Josh Sanford      Examination of IOM: new P                               $470.00   0.1    $47.00
11/11/2019      Josh Sanford      Editing and revision of FAC                             $470.00   0.3   $141.00
11/11/2019      Josh Sanford      Editing and revision of CTJ-Jones                       $470.00   0.1    $47.00
11/12/2019      Courtney Lowery   Editing and revision of FAC; conference with JS;        $220.00   0.3    $66.00
                                  email to TF re efiling
11/12/2019      Josh Sanford      Conference with CL: FAC/edits                           $470.00   0.1    $47.00
11/12/2019      Sean Short        Conference with CL regarding filing first amended       $255.00   0.1    $25.50
                                  complaint.
11/13/2019      Courtney Lowery   Work on Client's file: edits to CTJ (Jones) - send to   $220.00   0.1    $22.00
                                  co-counsel in Kansas for filing
11/13/2019      Josh Sanford      Discussion of case status and directing case            $470.00   0.1    $47.00
                                  strategy to Attorney CL
11/13/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                                  from CL: revised FAC
11/13/2019      Courtney Lowery   Conference with TF re efiling; follow up email to JS    $220.00   0.2    $44.00
                                  re same; send FAC to JS for editing and then to OC
                                  for filing
11/13/2019      Courtney Lowery   Conference with JS re filing FAC and CTJ                $220.00   0.1    $22.00
11/13/2019      Josh Sanford      Examination of FAC-filed                                $470.00   0.1    $47.00
            Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 7 of 27



11/13/2019      Josh Sanford      Examination of email to CO-C                        $470.00   0.1    $47.00
11/13/2019      Josh Sanford      Examination of filed CTJ                            $470.00   0.1    $47.00
11/13/2019      Josh Sanford      Examination of emails to CO-C                       $470.00   0.1    $47.00
11/13/2019      Josh Sanford      Examination of emails with CO-C                     $470.00   0.1    $47.00
11/13/2019      Josh Sanford      Editing and revision of revised FAC                 $470.00   0.1    $47.00
11/15/2019      Courtney Lowery   Receipt and review of OSC; conferences with SR      $220.00   0.4    $88.00
                                  and JS; email to OC
11/15/2019      Josh Sanford      Conference with CL re MFL/FAC                       $470.00   0.1    $47.00
11/15/2019      Steve Rauls       Conference with CL regarding form of motion for     $350.00   0.1    $35.00
                                  leave to file amended complaint
11/15/2019      Josh Sanford      Examination of order to show cause                  $470.00   0.1    $47.00
11/15/2019      Josh Sanford      Examination of emails with OC                       $470.00   0.1    $47.00
11/16/2019      Josh Sanford      Examination of order to show cause                  $470.00   0.1    $47.00
11/18/2019      Josh Sanford      Editing and revision of response/MFL                $470.00   0.1    $47.00
11/18/2019      Courtney Lowery   Editing and revision of MFL; conference with SR;    $220.00   0.3    $66.00
                                  send to local counsel for filing
11/18/2019      Josh Sanford      Examination of emails with co-counsels              $470.00   0.1    $47.00
11/18/2019      Stacy Gibson      Conference with team re: 216 status                 $290.00   0.1    $29.00
11/18/2019      Josh Sanford      Conference with SR: response to order               $470.00   0.1    $47.00
11/18/2019      Courtney Lowery   Conference with SR, AR, MQ, LH, and SG              $220.00   0.1    $22.00
11/18/2019      Lydia H. Hamlet   Conference with team re: case status/216            $325.00   0.1    $32.50
11/18/2019      Steve Rauls       Conference with CL regarding form of motion for     $350.00   0.3   $105.00
                                  leave to file amended complaint; edit motion

11/18/2019      April Rhéaume     Conference with SR, LH, SG, MQ, and CL re: case     $290.00   0.1    $29.00
                                  update, next steps
11/18/2019      Courtney Lowery   Preparation and drafting of Response to OSC and     $220.00   1.1   $242.00
                                  MFL; conferences with SR and JS
11/27/2019      Josh Sanford      Receive, read and prepare response to email(s)      $470.00   0.1    $47.00
                                  from CO-C response
11/27/2019      Courtney Lowery   Receipt and review of OC's Response to Motion for   $220.00   0.4    $88.00
                                  Leave to File FAC; conference with JS

11/27/2019      Josh Sanford      Preparation and drafting of IOM: response           $470.00   0.1    $47.00
11/27/2019      Josh Sanford      Conference with CL: response                        $470.00   0.1    $47.00
11/27/2019      Josh Sanford      Examination of CO-C email                           $470.00   0.1    $47.00
11/27/2019      Josh Sanford      Examination of MTD/BIS                              $470.00   0.3   $141.00
11/27/2019      Josh Sanford      Examination of response to MFL                      $470.00   0.2    $94.00
11/27/2019      Josh Sanford      Examination of Intra-office memo regarding case     $470.00   0.1    $47.00
                                  events and deadlines
11/29/2019      Josh Sanford      Compose electronic communication CO-C: reply for    $470.00   0.1    $47.00
                                  MFL
11/29/2019      Josh Sanford      Editing and revision of reply for MFL               $470.00   0.2    $94.00
11/30/2019      Courtney Lowery   Preparation and drafting of Reply to OC's           $220.00   0.7   $154.00
                                  Opposition to MFL
12/2/2019       Josh Sanford      Examination of Intra-office memo regarding case     $470.00   0.1    $47.00
                                  events and deadlines
12/2/2019       Josh Sanford      Examination of OC email                             $470.00   0.1    $47.00
12/2/2019       Josh Sanford      Examination of OC email                             $470.00   0.1    $47.00
12/2/2019       Josh Sanford      Examination of filed reply for MFL                  $470.00   0.1    $47.00
12/2/2019       Josh Sanford      Examination of email to CO-C re: reply              $470.00   0.1    $47.00
12/2/2019       Josh Sanford      Examination of CO-C email                           $470.00   0.1    $47.00
12/2/2019       Courtney Lowery   Receipt and review of email from OC and JS          $220.00   0.1    $22.00
12/2/2019       Staff             Receipt and review of Def's MTD; save in file;       $90.00   0.1     $9.00
                                  calendar response
            Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 8 of 27



12/2/2019       Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.2    $94.00
                                  from OC
12/3/2019       Josh Sanford      Telephone Conference(s) with OCs                        $470.00   0.3   $141.00
12/3/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
12/5/2019       Courtney Lowery   Work on Client's file: send Response to MTD to          $220.00   0.1    $22.00
                                  local counsel to file
12/5/2019       Courtney Lowery   Preparation and drafting of Response to MTD             $220.00   0.3    $66.00
12/5/2019       Josh Sanford      Editing and revision of                                 $470.00   0.1    $47.00
12/5/2019       Josh Sanford      Editing and revision of response to MTD                 $470.00   0.1    $47.00
12/5/2019       Josh Sanford      Examination of OC email and draft report                $470.00   0.2    $94.00
12/5/2019       Josh Sanford      Examination of emails with CO-C                         $470.00   0.1    $47.00
12/5/2019       Josh Sanford      Examination of filed MTD response                       $470.00   0.1    $47.00
12/6/2019       Josh Sanford      Examination of template from disclosures                $470.00   0.1    $47.00
12/6/2019       Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                                  from CO-C: disclosures
12/9/2019       Courtney Lowery                                                           $220.00   0.1    $22.00
12/9/2019       Courtney Lowery   Work on Client's file: edit RPPM and send edits to      $220.00   0.4    $88.00
                                  OC; update file
12/9/2019       Josh Sanford      Conference with CL: joint report                        $470.00   0.1    $47.00
12/9/2019       Courtney Lowery   Editing and revision of OC's RPPM                       $220.00   0.4    $88.00
12/9/2019       Josh Sanford      Examination of Annotated RPPC                           $470.00   0.2    $94.00
12/9/2019       Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
12/10/2019      Josh Sanford      Examination of emails with chambers                     $470.00   0.1    $47.00
12/10/2019      Josh Sanford      Examination of emails with OCs                          $470.00   0.1    $47.00
12/10/2019      Josh Sanford      Examination of chambers emails                          $470.00   0.1    $47.00
12/10/2019      Josh Sanford      Examination of OC emails                                $470.00   0.1    $47.00
12/10/2019      Josh Sanford      Examination of emails with CO-C                         $470.00   0.1    $47.00
12/10/2019      Josh Sanford      Examination of emails to OC/from OC                     $470.00   0.2    $94.00
12/10/2019      Sean Short        Conference with CL regarding edits to draft 26(f)       $255.00   0.1    $25.50
                                  report.
12/10/2019      Sean Short        Conference with CL regarding recommended dates          $255.00   0.1    $25.50
                                  for 26(f) report.
12/10/2019      Josh Sanford      Examination of Intra-office memo regarding case         $470.00   0.1    $47.00
                                  events and deadlines
12/10/2019      Courtney Lowery   Work on Client's file: final edits to RPPM; send to     $220.00   0.1    $22.00
                                  local counsel to file
12/10/2019      Courtney Lowery   Receive, read and prepare response to email(s)          $220.00   0.1    $22.00
                                  from OC; edits to RPPM
12/10/2019      Courtney Lowery   Receive, read and prepare response to email(s)          $220.00   0.2    $44.00
                                  from OC; edit and revision of RPPM
12/10/2019      Courtney Lowery   Receive, read and prepare response to email(s)          $220.00   0.2    $44.00
                                  from OC re RPPM
12/11/2019      Josh Sanford      Receive, read and prepare response to email(s)          $470.00   0.1    $47.00
                                  from CO-C
12/11/2019      Courtney Lowery   Preparation and drafting of initial disclosures         $220.00   0.2    $44.00
12/11/2019      Josh Sanford      Conference with CL: initial disclosures                 $470.00   0.1    $47.00
12/11/2019      Courtney Lowery   Editing and revision of initial disclosures; email to   $220.00   0.1    $22.00
                                  local counsel
12/11/2019      Josh Sanford      Editing and revision of initial disclosures             $470.00   0.1    $47.00
12/11/2019      Josh Sanford      Examination of emails with CO-Cs                        $470.00   0.1    $47.00
12/11/2019      Josh Sanford      Examination of disclosures from OC                      $470.00   0.1    $47.00
12/11/2019      Josh Sanford      Examination of OC email                                 $470.00   0.1    $47.00
12/11/2019      Josh Sanford      Examination of email to CO-Cs                           $470.00   0.1    $47.00
12/11/2019      Josh Sanford      Examination of emails with CO-C                         $470.00   0.1    $47.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 9 of 27



12/11/2019     Josh Sanford      Examination of confirmation of service of            $470.00   0.1    $47.00
                                 disclosures
12/12/2019     Courtney Lowery   Receipt and review of Def's initial disclosures      $220.00   0.1    $22.00
12/17/2019     Josh Sanford      Examination of emails with chambers                  $470.00   0.1    $47.00
12/17/2019     Josh Sanford      Examination of OC email                              $470.00   0.1    $47.00
12/18/2019     Courtney Lowery   Work on Client's file: prepare and attend            $220.00   0.7   $154.00
                                 telephonically the scheduling conference
12/18/2019     Courtney Lowery   Work on Client's file: email to local counsel re     $220.00   0.1    $22.00
                                 telephonic conference
12/18/2019     Josh Sanford      Conference with CL: court today                      $470.00   0.1    $47.00
12/18/2019     Josh Sanford      Court Appearance by phone                            $470.00   0.7   $329.00
12/18/2019     Josh Sanford      Examination of minute entry                          $470.00   0.1    $47.00
12/19/2019     Josh Sanford      Examination of scheduling order                      $470.00   0.1    $47.00
12/19/2019     Josh Sanford      Telephone Conference(s) with TF: case                $470.00   0.1    $47.00
                                 management
12/23/2019     Staff             Work on Client's file: calendar deadlines on          $90.00   0.4    $36.00
                                 Scheduling Order
12/30/2019     Josh Sanford      Examination of order granting MFL                    $470.00   0.1    $47.00
12/30/2019     Courtney Lowery   Receipt and review of Memorandum and Order           $220.00   0.1    $22.00
                                 granting FAC and denying Def's MTD
12/31/2019     Josh Sanford      Examination of IOM: case management                  $470.00   0.1    $47.00
1/3/2020       Josh Sanford      Conference with CL: 216 motion                       $470.00   0.1    $47.00
1/6/2020       Josh Sanford      Conference with CL: motion/order-protective order    $470.00   0.1    $47.00

1/6/2020       Josh Sanford      Editing and revision of 2 declarations               $470.00   0.2    $94.00
1/6/2020       Josh Sanford      Editing and revision of                              $470.00   0.1    $47.00
1/6/2020       Josh Sanford      Editing and revision of motion/order-protective      $470.00   0.2    $94.00
                                 order
1/6/2020       Law Clerk         Editing and revision of MCA - correct formatting     $110.00   0.2    $22.00
                                 issues
1/6/2020       Courtney Lowery   Editing and revision of MCA and accompanying         $220.00   1.1   $242.00
                                 documents
1/6/2020       Josh Sanford      Examination of OC email                              $470.00   0.1    $47.00
1/6/2020       Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from OC: demand
1/6/2020       Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from CO-C: 216 project
1/6/2020       Courtney Lowery   Preparation and drafting of MCA BIS                  $220.00   0.4    $88.00
1/6/2020       Courtney Lowery   Preparation and drafting of Motion for Protective    $220.00   0.6   $132.00
                                 Order and Protective Order
1/7/2020       Courtney Lowery   Receipt and review of Declarations; email to JS re   $220.00   0.1    $22.00
                                 same
1/7/2020       Courtney Lowery   Receipt and review of protective order               $220.00   0.1    $22.00
1/7/2020       Courtney Lowery                                                        $220.00   0.6   $132.00
1/7/2020       Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.6   $132.00
                                 from local counsel re MCA; damages calculations

1/7/2020       Steve Rauls       Receive, read and prepare response to email(s)       $350.00   0.2    $70.00
                                 from CL regarding damages methodology

1/7/2020       Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from CL: P.O.
1/7/2020       Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from CL: nature of demand
1/7/2020       Josh Sanford      Examination of OC email - P.O.                       $470.00   0.1    $47.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 10 of 27



1/7/2020       Josh Sanford      Examination of IOM: 216 project                      $470.00   0.1    $47.00
1/7/2020       Josh Sanford      Examination of IOM: 216 project                      $470.00   0.1    $47.00
1/7/2020       Josh Sanford      Examination of email to co-counsel w/ 216 project    $470.00   0.1    $47.00

1/7/2020       Courtney Lowery   Editing and revision of MCA; send to local counsel   $220.00   0.4    $88.00

1/7/2020       Josh Sanford      Editing and revision of 216 motion/BIS/exhibits      $470.00   0.8   $376.00

1/8/2020       Josh Sanford      Editing and revision of demand letter                $470.00   0.1    $47.00
1/8/2020       Josh Sanford      Examination of OC email                              $470.00   0.1    $47.00
1/8/2020       Josh Sanford      Examination of OC email to chambers                  $470.00   0.1    $47.00
1/8/2020       Josh Sanford      Examination of co-counsel email                      $470.00   0.1    $47.00
1/8/2020       Josh Sanford      Examination of emails with OC                        $470.00   0.1    $47.00
1/8/2020       Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from co-counsel: 216 project
1/8/2020       Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from Cl: P.O.
1/8/2020       Courtney Lowery   Work on Client's file: damages calculations; draft   $220.00   0.3    $66.00
                                 settlement email to OC
1/8/2020       Steve Rauls       Receipt and review of signed declarations from two   $350.00   0.1    $35.00
                                 plaintiffs
1/9/2020       Josh Sanford      Examination of filed 216 motion                      $470.00   0.1    $47.00
1/13/2020      Josh Sanford      Examination of answer                                $470.00   0.2    $94.00
1/13/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from OC: extension
1/13/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from OC: extension/tolling
1/14/2020      Josh Sanford      Examination of Protective order                      $470.00   0.1    $47.00
1/15/2020      Josh Sanford      Examination of OC email-offer                        $470.00   0.1    $47.00
1/15/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from OC: 216 certification
1/16/2020      Josh Sanford      Telephone Conference(s) with CL: settlement letter   $470.00   0.2    $94.00

1/16/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from CL: email to chambers
1/16/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from CL: motion/order
1/16/2020      Courtney Lowery   Preparation and drafting of Settlement Report        $220.00   0.7   $154.00
1/16/2020      Courtney Lowery   Receipt and review of Def's Motion for Extension;    $220.00   0.2    $44.00
                                 edit for tolling language
1/16/2020      Josh Sanford      Conference with CL: order compliance                 $470.00   0.1    $47.00
1/16/2020      Josh Sanford      Examination of Intra-office memo regarding case      $470.00   0.1    $47.00
                                 events and deadlines
1/16/2020      Courtney Lowery   Editing and revision of Proposed Order for           $220.00   0.1    $22.00
                                 Extension of Time; send to OC
1/16/2020      Josh Sanford      Editing and revision of edited extension motion      $470.00   0.1    $47.00

1/16/2020      Sean Short        Editing and revision of letter to court regarding    $255.00   0.1    $25.50
                                 current status of case.
1/16/2020      Josh Sanford      Editing and revision of settlement report            $470.00   0.1    $47.00
1/16/2020      Josh Sanford      Examination of emails with OCs                       $470.00   0.1    $47.00
1/17/2020      Josh Sanford      Examination of chambers email                        $470.00   0.1    $47.00
1/20/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.2    $94.00
                                 from OC: tolling, order
1/21/2020      Courtney Lowery                                                        $220.00   0.1    $22.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 11 of 27



1/21/2020      Josh Sanford      Examination of clerk's notice                        $470.00   0.1    $47.00
1/21/2020      Josh Sanford      Examination of email to chambers                     $470.00   0.1    $47.00
1/21/2020      Josh Sanford      Examination of motion to extend                      $470.00   0.1    $47.00
1/22/2020      Josh Sanford      Examination of order                                 $470.00   0.1    $47.00
1/22/2020      Josh Sanford      Examination of chambers                              $470.00   0.1    $47.00
1/30/2020      Josh Sanford      Conference with GS: call with OCs                    $470.00   0.1    $47.00
1/30/2020      Josh Sanford      Examination of Intra-office memo regarding case      $470.00   0.1    $47.00
                                 events and deadlines
1/30/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from OC: scheduling a call
1/31/2020      Courtney Lowery   Telephone Conference(s) with OC re class notice      $220.00   0.8   $176.00

1/31/2020      Courtney Lowery   Work on Client's file: prepare for conference call   $220.00   0.2    $44.00
                                 with OC
1/31/2020      Josh Sanford      Examination of minute entry                          $470.00   0.1    $47.00
2/3/2020       Josh Sanford      Conference with CL: demand                           $470.00   0.1    $47.00
2/3/2020       Josh Sanford      Conference with CL: demand                           $470.00   0.1    $47.00
2/3/2020       Courtney Lowery   Work on Client's file: calculate damages;            $220.00   0.2    $44.00
                                 conference with JS re same
2/3/2020       Courtney Lowery                                                        $220.00   0.2    $44.00
2/3/2020       Courtney Lowery                                                        $220.00   0.1    $22.00
2/4/2020       Josh Sanford      Examination of OC email                              $470.00   0.1    $47.00
2/4/2020       Josh Sanford      Examination of OC emails                             $470.00   0.1    $47.00
2/4/2020       Josh Sanford      Examination of email to OC                           $470.00   0.1    $47.00
2/4/2020       Josh Sanford      Editing and revision of email to OCs                 $470.00   0.1    $47.00
2/4/2020       Courtney Lowery   Conference with JS; draft email to OC; review        $220.00   0.3    $66.00
                                 Motion for Extension
2/4/2020       Josh Sanford      Conference with CL: counteroffer                     $470.00   0.1    $47.00
2/5/2020       Courtney Lowery   Conference with JS re attorneys fees                 $220.00   0.1    $22.00
2/5/2020       Josh Sanford      Conference with CL: counteroffer                     $470.00   0.1    $47.00
2/5/2020       Josh Sanford      Editing and revision of revised demand to OC         $470.00   0.2    $94.00
2/5/2020       Courtney Lowery   Work on Client's file: review attorneys' fees;       $220.00   0.5   $110.00
                                 conference with MS; draft email to OC
2/5/2020       Courtney Lowery   Receipt and review of email from OC; review          $220.00   0.1    $22.00
                                 attorneys fees and damages
2/6/2020       Josh Sanford      Examination of email to OC                           $470.00   0.1    $47.00
2/10/2020      Josh Sanford      Conference with CL: email to OC                      $470.00   0.1    $47.00
2/10/2020      Josh Sanford      Examination of Intra-office memo regarding case      $470.00   0.1    $47.00
                                 events and deadlines
2/10/2020      Josh Sanford      Examination of ORDER- EXTENSION                      $470.00   0.1    $47.00
2/10/2020      Josh Sanford      Examination of letter to court                       $470.00   0.1    $47.00
2/10/2020      Josh Sanford      Examination of filed-extension motion                $470.00   0.1    $47.00
2/10/2020      Josh Sanford      Examination of clerk's notice                        $470.00   0.1    $47.00
2/10/2020      Josh Sanford      Examination of emails with OC                        $470.00   0.1    $47.00
2/10/2020      Courtney Lowery   Preparation and drafting of email to OC re           $220.00   0.2    $44.00
                                 attorneys' fees
3/10/2020      Josh Sanford      Examination of offer from OC                         $470.00   0.1    $47.00
3/11/2020      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                                 from OC: settlement/response
3/11/2020      Josh Sanford      Telephone Conference(s) with OC                      $470.00   0.1    $47.00
3/11/2020      Josh Sanford      Conference with CL: offer                            $470.00   0.1    $47.00
3/11/2020      Josh Sanford      Conference with CL: settlement                       $470.00   0.1    $47.00
3/11/2020      Courtney Lowery   Conference with JS re settlement; draft and send     $220.00   0.2    $44.00
                                 email to OC re same
3/11/2020      Courtney Lowery   Conference with OC and JS re settlement              $220.00   0.3    $66.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 12 of 27



3/11/2020      Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
3/11/2020      Josh Sanford      Examination of emails with OC                         $470.00   0.1    $47.00
3/11/2020      Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
3/11/2020      Josh Sanford      Editing and revision of counter offer; email to OC    $470.00   0.2    $94.00

3/12/2020      Josh Sanford      Examination of filed response                         $470.00   0.1    $47.00
3/12/2020      Courtney Lowery   Receipt and review of emails from OC re               $220.00   0.1    $22.00
                                 settlement
3/12/2020      Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                                 from OC
3/25/2020      Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
3/26/2020      Josh Sanford      Examination of email to OC                            $470.00   0.1    $47.00
3/26/2020      Josh Sanford      Examination of order                                  $470.00   0.1    $47.00
3/26/2020      Josh Sanford      Examination of order                                  $470.00   0.1    $47.00
3/26/2020      Josh Sanford      Conference with CL: edits to notice                   $470.00   0.1    $47.00
3/26/2020      Courtney Lowery   Work on Client's file: edit OC's versions of Notice   $220.00     1   $220.00
                                 and Consent and electronic transmission text; send
                                 to OC with explanations

3/26/2020      Courtney Lowery                                                         $220.00   0.2    $44.00
3/26/2020      Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                                 from CL: edits to notice
3/27/2020      Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                                 from CL: class recovery period
3/27/2020      Courtney Lowery   Receipt and review of email from OC re changes to     $220.00   0.1    $22.00
                                 Notice and Consent; email to JS re same

3/27/2020      Courtney Lowery   Editing and revision of consent and notice forms;     $220.00   0.3    $66.00
                                 send to OC
3/27/2020      Josh Sanford      Examination of email to OC                            $470.00   0.1    $47.00
3/28/2020      Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                                 from CL: next steps
4/2/2020       Courtney Lowery   Conference with JS re class notice docs               $220.00   0.1    $22.00
4/2/2020       Josh Sanford      Conference with CL: case management                   $470.00   0.1    $47.00
4/2/2020       Courtney Lowery   Editing and revision of Class Notice docs for         $220.00   0.8   $176.00
                                 settlement; send to JS for review
4/2/2020       Josh Sanford      Editing and revision of settlement notice docs,       $470.00   0.1    $47.00
                                 email CL
4/3/2020       Josh Sanford      Examination of email to OC                            $470.00   0.1    $47.00
4/3/2020       Courtney Lowery   Compose electronic communication to OC re             $220.00   0.1    $22.00
                                 Notice and Consent; send updated Notice and
                                 Consent docs
4/3/2020       Courtney Lowery   Preparation and drafting of Motion for Approval of    $220.00    1    $220.00
                                 Settlement; conference with SG; research re Brief
                                 in Support
4/3/2020       Stacy Gibson      Telephone Conference(s) with CL re: settlement        $290.00   0.1    $29.00
                                 motion/brief
4/6/2020       Courtney Lowery   Preparation and drafting of BIS for Motion to         $220.00   1.8   $396.00
                                 Approve Settlement
4/6/2020       Josh Sanford      Conference with CL: edits to language of notice       $470.00   0.1    $47.00

4/6/2020       Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
4/6/2020       Josh Sanford      Examination of email to OC                            $470.00   0.1    $47.00
4/6/2020       Josh Sanford      Examination of OC emails                              $470.00   0.1    $47.00
4/7/2020       Josh Sanford      Editing and revision of motion/BIS/S.A.               $470.00   0.6   $282.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 13 of 27



4/7/2020       Josh Sanford      Receive, read and prepare response to email(s)         $470.00   0.1    $47.00
                                 from CL: settlement process
4/7/2020       Stacy Gibson      Telephone Conference(s) with CL re: settlement         $290.00   0.4   $116.00
                                 agreement terms
4/7/2020       Courtney Lowery   Preparation and drafting of Settlement Agreement;      $220.00   1.8   $396.00
                                 conferences with SG and JS re settlement terms;
                                 send agreement, motion and BIS to JS for review

4/8/2020       Courtney Lowery   Conference with JS re settlement agreement draft1      $220.00   0.1    $22.00

4/8/2020       Josh Sanford      Conference with CL                                     $470.00   0.1    $47.00
4/9/2020       Stacy Gibson      Receive, read and prepare response to email(s)         $290.00   0.1    $29.00
                                 from staff re: next week deadlines
4/22/2020      Courtney Lowery   Compose electronic communication to OC re              $220.00   0.1    $22.00
                                 response from client
4/22/2020      Josh Sanford      Examination of emails with OCs                         $470.00   0.1    $47.00
4/23/2020      Courtney Lowery   Editing and revision of settlement agreement;          $220.00   0.9   $198.00
                                 phone call with OC re same
4/23/2020      Josh Sanford      Examination of OC email                                $470.00   0.1    $47.00
4/23/2020      Courtney Lowery   Telephone Conference(s) with OC re settlement          $220.00   0.1    $22.00
                                 docs
4/24/2020      Josh Sanford      Conference with CL: settlement docs                    $470.00   0.1    $47.00
4/24/2020      Courtney Lowery   Conference with JS re Settlement docs; send            $220.00   0.2    $44.00
                                 settlement agreement, Motion for Settlement, BIS,
                                 and class notice docs to OC for approval
4/24/2020      Josh Sanford      Examination of OC email                                $470.00   0.1    $47.00
4/24/2020      Josh Sanford      Examination of OC email                                $470.00   0.1    $47.00
4/24/2020      Josh Sanford      Examination of email to OC                             $470.00   0.1    $47.00
4/24/2020      Josh Sanford      Examination of IOM: settlement docs                    $470.00   0.1    $47.00
4/27/2020      Josh Sanford      Examination of filed- NOS                              $470.00   0.1    $47.00
4/27/2020      Josh Sanford      Examination of OC settlement                           $470.00   0.1    $47.00
4/27/2020      Josh Sanford      Examination of emails with CO-C                        $470.00   0.1    $47.00
4/27/2020      Josh Sanford      Examination of emails with OC                          $470.00   0.1    $47.00
4/27/2020      Josh Sanford      Examination of email to OC                             $470.00   0.1    $47.00
4/27/2020      Josh Sanford      Editing and revision of NOS                            $470.00   0.1    $47.00
4/27/2020      Courtney Lowery   Editing and revision of Settlement docs; send to OC    $220.00   0.4    $88.00

4/27/2020      Stacy Gibson      Telephone Conference(s) with CL re: filing CTJs        $290.00   0.1    $29.00
4/27/2020      Tess Bradford     Telephone Conference(s) with CL re: Kansas ECF         $255.00   0.1    $25.50
                                 filing directions
4/27/2020      Courtney Lowery   Telephone Conference(s) with OC re Settlement          $220.00   0.3    $66.00
                                 Agreement revisions; conference with SG re same

4/27/2020      Courtney Lowery   Receive, read and prepare response to email(s)         $220.00   0.2    $44.00
                                 from OC re Joint Notice of Settlement; send to LC
                                 for filing
4/27/2020      Tess Bradford     Compose electronic communication to CL re: Eric        $255.00   0.1    $25.50
                                 Dirks as local counsel; joint prosecution and filing
                                 PHV motion
4/27/2020      Courtney Lowery   Receipt and review of email from OC re revisions to    $220.00   0.1    $22.00
                                 settlement docs
4/27/2020      Courtney Lowery   Preparation and drafting of Joint Notice of            $220.00   0.1    $22.00
                                 Settlement
4/27/2020      Courtney Lowery   Work on Client's file: finalize and send Notice of     $220.00   0.1    $22.00
                                 Settlement to OC for review
        Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 14 of 27



4/28/2020   Courtney Lowery   Receive, read and prepare response to email(s)        $220.00   0.5   $110.00
                              from OC re revisions to settlement agreement;
                              research re relevant case law; revise settlement
                              agreement
4/28/2020   Courtney Lowery   Receive, read and prepare response to email(s)        $220.00   0.1    $22.00
                              from OC re BIS
4/28/2020   Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
4/28/2020   Josh Sanford      Examination of emails with OCS                        $470.00   0.1    $47.00
4/28/2020   Josh Sanford      Examination of emails with OC                         $470.00   0.1    $47.00
5/8/2020    Courtney Lowery                                                         $220.00   0.1    $22.00
5/11/2020   Stacy Gibson      Receive, read and prepare response to email(s)        $290.00   0.1    $29.00
                              from JS and CL re: settlement status
5/11/2020   Josh Sanford      Examination of signed agreement from OC               $470.00   0.1    $47.00
5/11/2020   Josh Sanford      Examination of IOM: Settlement                        $470.00   0.1    $47.00
5/12/2020   Courtney Lowery   Conference with SG re settlement                      $220.00   0.1    $22.00
5/12/2020   Stacy Gibson      Telephone Conference(s) with CL re: settlement        $290.00   0.1    $29.00
                              next steps
5/12/2020   Courtney Lowery                                                         $220.00   0.2    $44.00
5/12/2020   Courtney Lowery   Work on Client's file: review settlement agreement;   $220.00   0.3    $66.00
                              phone calls to clients (vm)
5/13/2020   Josh Sanford      Conference with CL: settlement/client contact         $470.00   0.1    $47.00
5/14/2020   Josh Sanford      Examination of emails with CO-C                       $470.00   0.1    $47.00
5/14/2020   Courtney Lowery   Receive, read and prepare response to email(s)        $220.00   0.1    $22.00
                              from LC re proposed order
5/14/2020   Courtney Lowery   Receive, read and prepare response to email(s)        $220.00   0.1    $22.00
                              from GS and SS re settlement signatures;
                              conference with SS re same
5/14/2020   Courtney Lowery                                                         $220.00   0.1    $22.00
5/14/2020   Courtney Lowery                                                         $220.00   0.2    $44.00
5/14/2020   Courtney Lowery   Work on Client's file: finalize settlement            $220.00   0.3    $66.00
                              agreement; email to JS re same; email to OC re
                              same; email to LC re same
5/14/2020   Josh Sanford      Work on Client's file: settlement                     $470.00   0.2    $94.00
5/14/2020   Courtney Lowery   Receipt and review of signed settlement agreement     $220.00   0.2    $44.00
                              from client; send to GS for processing

5/15/2020   Courtney Lowery   Receipt and review of email from LC re Motion to      $220.00   0.1    $22.00
                              Approve Settlement
5/15/2020   Josh Sanford      Work on Client's file: settlement                     $470.00   0.1    $47.00
5/15/2020   Courtney Lowery   Conference with JS re LC email; respond to LC email   $220.00   0.1    $22.00

5/15/2020   Josh Sanford      Conference with CL: email                             $470.00   0.1    $47.00
5/15/2020   Josh Sanford      Conference with CL: settlement motion                 $470.00   0.1    $47.00
5/15/2020   Josh Sanford      Examination of settlement motion-filed                $470.00   0.1    $47.00
5/15/2020   Josh Sanford      Examination of                                        $470.00   0.1    $47.00
5/15/2020   Josh Sanford      Examination of email to CO-C                          $470.00   0.1    $47.00
5/15/2020   Josh Sanford      Examination of CO-C email                             $470.00   0.1    $47.00
5/26/2020   Courtney Lowery                                                         $220.00   0.1    $22.00
6/1/2020    Courtney Lowery                                                         $220.00   0.1    $22.00
6/9/2020    Courtney Lowery                                                         $220.00   0.1    $22.00
6/15/2020   Josh Sanford      Examination of order                                  $470.00   0.1    $47.00
6/15/2020   Stacy Gibson      Examination of order denying settlement               $290.00   0.1    $29.00
6/15/2020   Courtney Lowery   Examination of Order denying Motion for               $220.00   0.1    $22.00
                              Settlement
        Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 15 of 27



6/15/2020   Stacy Gibson      Telephone Conference(s) with GS re: settlement        $290.00   0.1    $29.00
                              status
6/16/2020   Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                              from CL: call with CO-C
6/16/2020   Josh Sanford      Examination of IOMS: case management                  $470.00   0.1    $47.00
6/16/2020   Staff             Work on Client's file: update pleadings filed          $90.00   0.2    $18.00
6/16/2020   Steve Rauls       Telephone Conference(s) with SG regarding             $350.00   0.1    $35.00
                              responding to denial of motion for approval of
                              settlement
6/16/2020   Stacy Gibson      Telephone Conference(s) with SR re; case strategy     $290.00   0.1    $29.00

6/16/2020   Courtney Lowery   Telephone Conference(s) with local counsel re         $220.00   0.3    $66.00
                              court order; conference with SG re same
6/16/2020   Stacy Gibson      Telephone Conference(s) with CL re: order denying     $290.00   0.2    $58.00
                              settlement
6/16/2020   Courtney Lowery   Perform legal research regarding settlement before    $220.00   1.5   $330.00
                              conditional certification; conference with SG re
                              same
6/16/2020   Stacy Gibson      Conference with CL re: local counsel response to      $290.00   0.1    $29.00
                              order
6/16/2020   Stacy Gibson      Conference with JW re: case strategy                  $290.00   0.1    $29.00
6/16/2020   Josh West         Conference with SG re: class settlement prior to      $325.00   0.1    $32.50
                              cert;
6/16/2020   Stacy Gibson      Examination of legal argument from cases cited in     $290.00   0.2    $58.00
                              order sent by CL, respond to email from CL re: the
                              same
6/17/2020   Courtney Lowery   Conference with SG re response to Order denying       $220.00   0.1    $22.00
                              settlement approval
6/17/2020   Stacy Gibson      Telephone Conference(s) with CL re: next steps        $290.00   0.1    $29.00
6/22/2020   Josh Sanford      Discussion of case status and directing case          $470.00   0.1    $47.00
                              strategy to Attorney CL (Settlement)
6/22/2020   Stacy Gibson      Compose electronic communication to CL, TO and        $290.00   0.1    $29.00
                              JS re: case strategy
6/22/2020   Thomas Odom       Conference with Stacy re: motions for court           $260.00   0.2    $52.00
6/22/2020   Stacy Gibson      Conference with TO re: next steps/strategy            $290.00   0.2    $58.00
6/22/2020   Stacy Gibson      Conference with CL re: next steps                     $290.00   0.1    $29.00
6/22/2020   Courtney Lowery   Work on Client's file: fill out settlement form;      $220.00   0.2    $44.00
                              conference with SG re same
6/22/2020   Courtney Lowery   Conference with JS re settlement approval             $220.00   0.1    $22.00
6/23/2020   Josh Sanford      Examination of CO-C email                             $470.00   0.1    $47.00
6/23/2020   Josh Sanford      Examination of email to CO-C                          $470.00   0.1    $47.00
6/23/2020   Josh Sanford      Receive, read and prepare response to email(s)        $470.00   0.1    $47.00
                              from SG: class motion
6/23/2020   Courtney Lowery   Receipt and review of email from SG; draft email to   $220.00   0.2    $44.00
                              LC re approving settlement
6/30/2020   Stacy Gibson      Conference with TO re: motion for approval            $290.00   0.1    $29.00
6/30/2020   Thomas Odom       Work on Client's file: reviewed Judge's order re      $260.00     1   $260.00
                              certification approval and settlement approval.
                              Researched cases cited in the order and
                              memorandum. Pulled up Shepheard case on
                              PACER, looked through pleadings. Read Shepheard
                              opinion
6/30/2020   Stacy Gibson      Conference with TO re: reexamining order,             $290.00   0.2    $58.00
                              updating settlement, researching and preparing
                              motions for approval
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 16 of 27



6/30/2020      Thomas Odom       Conference with SG re project to determine correct     $260.00   0.2    $52.00
                                 order and filing of pleadings req by judge

7/1/2020       Stacy Gibson      Compose electronic communication to TO re:             $290.00   0.1    $29.00
                                 example approval pleadings
7/1/2020       Stacy Gibson      Telephone Conference(s) with TO re: finding            $290.00   0.1    $29.00
                                 example pleadings for approval
7/1/2020       Thomas Odom       Work on Client's file: continued research              $260.00   1.9   $494.00
                                 referenced cases in judge's order. reviewed cases'
                                 documents on PACER. received email from SG re
                                 example in helms file, reviewed. Reviewed example
                                 pleading in Cerrato. Sent to SG.

7/2/2020       Courtney Lowery                                                          $220.00   0.1    $22.00
7/2/2020       Courtney Lowery   Telephone Conference(s) with OC re Motion for          $220.00   0.1    $22.00
                                 Settlement Approval
7/2/2020       Courtney Lowery   Telephone Conference(s) with OC - left message re      $220.00   0.1    $22.00
                                 Motion for Settlement Approval
7/6/2020       Thomas Odom       Draft Motion for Collective Action Certification and   $260.00   1.8   $468.00
                                 Facilitation of Notice of Proposed Collective
                                 Settlement
7/6/2020       Stacy Gibson      Examination of example pleadings and conference        $290.00   0.2    $58.00
                                 with TO re: the same
7/7/2020       Thomas Odom       Draft Motion - finalized firs draft and printed        $260.00   0.2    $52.00
7/8/2020       Thomas Odom       Draft Motion MCA and PS ex 2, opt-in form.             $260.00   0.5   $130.00
                                 reviewed motion and exhibits for references to
                                 hearings and for clarity. emailed SG saved in db.

7/8/2020       Thomas Odom       Draft Motion, exhibit 1 notice of collective action    $260.00   1.2   $312.00
                                 lawsuit and proposed settlement
7/23/2020      Thomas Odom       Receipt and review of email from SG re wisneski        $260.00   0.1    $26.00
                                 docs
7/23/2020      Stacy Gibson      Receive, read and prepare response to email(s)         $290.00   0.1    $29.00
                                 from CL re: case status
7/23/2020      Thomas Odom       Conference with CL re status of Wisneski drafts,       $260.00   0.1    $26.00
                                 read email from CL to SG re the same
7/23/2020      Courtney Lowery   Conference with TO re status of motion; email to       $220.00   0.1    $22.00
                                 SG re same
8/17/2020      Josh Sanford      Discussion of case status and directing case           $470.00   0.1    $47.00
                                 strategy to Attorney CL and SG (contact with OC)

8/17/2020      Josh Sanford      Examination of OC emails                               $470.00   0.1    $47.00
8/17/2020      Josh Sanford      Editing and revision of letter to OC                   $470.00   0.1    $47.00
8/17/2020      Josh Sanford      Editing and revision of letter to OC                   $470.00   0.1    $47.00
8/17/2020      Josh Sanford      Examination of email to OC                             $470.00   0.1    $47.00
8/17/2020      Josh Sanford      Examination of IOM: next steps                         $470.00   0.1    $47.00
8/17/2020      Stacy Gibson      Receive, read and prepare response to email(s)         $290.00   0.1    $29.00
                                 from CL and JS re: OC's email about amended
                                 motion
8/17/2020      Stacy Gibson      Editing and revision of motion for certification and   $290.00   1.3   $377.00
                                 preliminary approval
8/17/2020      Thomas Odom       Receive, read and prepare response to email(s)         $260.00   0.1    $26.00
                                 from Sg re case and docs used to draft motion for
                                 approval
8/17/2020      Courtney Lowery   Conference with SG re joint motion                     $220.00   0.1    $22.00
        Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 17 of 27



8/17/2020   Stacy Gibson      Telephone Conference(s) with CL re: response to        $290.00   0.1    $29.00
                              OC re: renewed motion for approval
8/17/2020   Courtney Lowery   Compose electronic communication to OC re failure      $220.00   0.2    $44.00
                              to prosecute
8/17/2020   Courtney Lowery   Conference with JS re joint motion and response to     $220.00   0.2    $44.00
                              OC email
8/17/2020   Stacy Gibson      Conference with CL and JS re: motion for               $290.00   0.1    $29.00
                              conditional certification
8/17/2020   Courtney Lowery   Conference with TO and SG re joint motion; draft       $220.00   0.3    $66.00
                              response email to OC
8/17/2020   Thomas Odom       Conference with CL and SG re OC filing failure to      $260.00   0.2    $52.00
                              prosecute and no longer willing to agree to joint
                              motion
8/17/2020   Stacy Gibson      Conference with TO and CL re: next steps               $290.00   0.2    $58.00
8/18/2020   Law Clerk         Perform legal research regarding how service           $110.00   1.2   $132.00
                              awards are determined by the court and how to
                              quantify service awards.
8/18/2020   Law Clerk         Telephone Conference(s) with SG regarding              $110.00   0.1    $11.00
                              research on service awards.
8/18/2020   Courtney Lowery   Examination of Joint Motion                            $220.00   0.3    $66.00
8/18/2020   Stacy Gibson      Telephone Conference(s) with law clerk re:             $290.00   0.1    $29.00
                              research on service fee requirements
8/18/2020   Stacy Gibson      Compose electronic communication to CL re: class       $290.00   0.1    $29.00
                              definition
8/18/2020   Stacy Gibson      Preparation and drafting of email/argument to OC       $290.00   0.8   $232.00
                              re: joint motion for preliminary approval
8/18/2020   Stacy Gibson      Conference with CL re: next steps                      $290.00   0.1    $29.00
8/18/2020   Courtney Lowery   Conference with SG re joint motion                     $220.00   0.1    $22.00
8/18/2020   Courtney Lowery   Conference with SG re service awards; review           $220.00   0.4    $88.00
                              emails re service awards; respond to SG email re
                              class definition
8/18/2020   Stacy Gibson      Conference with CL re: method of calculating           $290.00   0.1    $29.00
                              damages
8/18/2020   Stacy Gibson      Conference with CL re: explanation of service fee      $290.00   0.1    $29.00

8/18/2020   Stacy Gibson      Editing and revision of joint motion for preliminary   $290.00   1.3   $377.00
                              approval, settlement agreement, notice and
                              consent
8/18/2020   Stacy Gibson      Receive, read and prepare response to email(s)         $290.00   0.1    $29.00
                              from TO re: OC's position on not filing jointly

8/18/2020   Stacy Gibson      Compose electronic communication to TO re:             $290.00   0.1    $29.00
                              updating settlement agreement
8/18/2020   Stacy Gibson      Conference with TO re: update to settlement            $290.00   0.2    $58.00
                              agreement
8/18/2020   Thomas Odom       Editing and revision of SA with judge's order for      $260.00    1    $260.00
                              changes. edited pleadings attached as exhibits to
                              reflect approval process. Sent to SG for update.
                              Discuss changes w SG . Reviewed case cited by
                              Judge in order for narrowing of releasees

8/18/2020   Courtney Lowery   Receipt and review of emails from SG and TO re         $220.00   0.1    $22.00
                              joint motion
        Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 18 of 27



8/18/2020   Thomas Odom       Receive, read and prepare response to email(s)        $260.00   0.1    $26.00
                              from OC re not opposing motion but also not
                              joining in motion, responded to SA team

8/19/2020   Stacy Gibson      Receipt and review of law clerk research on service   $290.00   0.3    $87.00
                              fee and update motion with the same
8/19/2020   Law Clerk         Perform legal research regarding service awards       $110.00   1.4   $154.00
                              and quantifying service awards.
8/20/2020   Stacy Gibson      Receive, read and prepare response to email(s)        $290.00   0.1    $29.00
                              from OC re: confirmation of call re: preliminary
                              approval
8/20/2020   Stacy Gibson      Compose electronic communication to JS and CL         $290.00   0.1    $29.00
                              Re: call with OC
8/20/2020   Stacy Gibson      Telephone Conference(s) with OC re: joint motion,     $290.00   0.1    $29.00
                              calling back tomorrow
8/20/2020   Thomas Odom       Receipt and review of email from OC re req phone      $260.00   0.1    $26.00
                              call for dispute
8/20/2020   Stacy Gibson      Compose electronic communication to OC with           $290.00   0.1    $29.00
                              motion for preliminary approval
8/20/2020   Thomas Odom       Receipt and review of email from SG to OC             $260.00   0.1    $26.00
                              outlining need for joint motion and revision to SA.

8/20/2020   Stacy Gibson      Compose electronic communication to JS re:            $290.00   0.1    $29.00
                              motion for preliminary approval
8/20/2020   Stacy Gibson      Editing and revision of motion for preliminary        $290.00   0.3    $87.00
                              approval
8/20/2020   Stacy Gibson      Compose electronic communication to CL re: time       $290.00   0.1    $29.00
                              spent for service award
8/20/2020   Courtney Lowery   Examination of billing to provide SG with service     $220.00   0.2    $44.00
                              award estimate
8/21/2020   Josh Sanford      Discussion of case status and directing case          $470.00   0.1    $47.00
                              strategy to Attorney SG
8/21/2020   Stacy Gibson      Telephone Conference(s) with OC re: calling back      $290.00   0.1    $29.00
                              Monday
8/21/2020   Stacy Gibson      Conference with JS re: requesting joint status        $290.00   0.1    $29.00
                              conference
8/25/2020   Stacy Gibson      Conference with CL re: call with OC                   $290.00   0.1    $29.00
8/25/2020   Courtney Lowery   Conference with SG re Joint Motion                    $220.00   0.1    $22.00
8/25/2020   Stacy Gibson      Telephone Conference(s) with OC re: court's order,    $290.00   0.4   $116.00
                              joint motion for preliminary approval
8/26/2020   Stacy Gibson      Perform legal research regarding review Bruner v.     $290.00   0.2    $58.00
                              Sprint based on OC concerns; conference with JS
                              re: the same
8/28/2020   Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
8/28/2020   Stacy Gibson      Receive, read and prepare response to email(s)        $290.00   0.1    $29.00
                              from OC re: status of edit
8/31/2020   Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
9/8/2020    Courtney Lowery                                                         $220.00   0.1    $22.00
9/10/2020   Courtney Lowery                                                         $220.00   0.1    $22.00
9/11/2020   Stacy Gibson      Receipt and review of OC edits to settlement and      $290.00   0.2    $58.00
                              motion
9/14/2020   Josh Sanford      Editing and revision of revised settlement            $470.00   0.1    $47.00
                              agreement
9/14/2020   Stacy Gibson      Conference with JS re: OC edits to agreement and      $290.00   0.1    $29.00
                              motion
        Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 19 of 27



9/14/2020   Stacy Gibson      Conference with CL re; OC edits to settlement         $290.00   0.1    $29.00
9/16/2020   Josh Sanford      Examination of email to OC                            $470.00   0.1    $47.00
9/16/2020   Josh Sanford      Examination of email to OC                            $470.00   0.1    $47.00
9/16/2020   Stacy Gibson      Conference with CL re: case status/next steps         $290.00   0.1    $29.00
9/16/2020   Stacy Gibson      Compose electronic communication to CL and KG         $290.00   0.1    $29.00
                              re: sending settlement agreement to sign,
                              information for clients
9/16/2020   Courtney Lowery   Conference with SG re Motion for Final Approval       $220.00   0.1    $22.00

9/16/2020   Stacy Gibson      Editing and revision of settlement agreement and      $290.00   0.5   $145.00
                              motion for approval; email to OC
9/17/2020   Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
9/17/2020   Josh Sanford      Examination of email to OC                            $470.00   0.1    $47.00
9/17/2020   Stacy Gibson      Compose electronic communication to OC with           $290.00   0.1    $29.00
                              plaintiff signed settlement
9/17/2020   Stacy Gibson      Telephone Conference(s) with KG re: info for          $290.00   0.1    $29.00
                              clients on settlement
9/17/2020   Paralegal         Work on Client's file: settlement agreement           $145.00   0.1    $14.50
                              document
9/17/2020   Paralegal         Compose electronic communication to SG re             $145.00   0.1    $14.50
                              settlement agreement signed by both plfs
9/17/2020   Paralegal         Receipt and review of settlement agreement signed     $145.00   0.1    $14.50
                              by client
9/17/2020   Paralegal         Receipt and review of settlement agreement signed     $145.00   0.1    $14.50
                              by client
9/17/2020   Paralegal                                                               $145.00   0.1    $14.50
9/17/2020   Paralegal                                                               $145.00   0.1    $14.50
9/17/2020   Paralegal         Telephone Conference(s) with SG re settlement         $145.00   0.1    $14.50
                              agreement, contacting clients
9/17/2020   Paralegal         Receipt and review of email from SG, CL re            $145.00   0.1    $14.50
                              settlement agreement
9/17/2020   Paralegal                                                               $145.00   0.1    $14.50
9/17/2020   Courtney Lowery   Receive, read and prepare response to email(s)        $220.00   0.1    $22.00
                              from KG re re-signing settlement agreement

9/24/2020   Josh Sanford      Examination of emails with OC                         $470.00   0.1    $47.00
9/24/2020   Stacy Gibson      Compose electronic communication to OC with           $290.00   0.1    $29.00
                              finalized motion and re: not petitioning for fees
                              over agreement
9/24/2020   Stacy Gibson      Receive, read and prepare response to email(s)        $290.00   0.2    $58.00
                              from OC re: approval of motion, edit to release
                              after examination of the same
9/24/2020   Stacy Gibson      Telephone Conference(s) with OC re: release edit      $290.00   0.1    $29.00

9/26/2020   Stacy Gibson      Compose electronic communication to CL and SB         $290.00   0.1    $29.00
                              re: next week settlement deadline
10/6/2020   Stacy Gibson      Telephone Conference(s) with SB re: motion for        $290.00   0.1    $29.00
                              preliminary approval
10/6/2020   Stacy Gibson      Receive, read and prepare response to email(s)        $290.00   0.1    $29.00
                              from CL re: call with OC
10/6/2020   Stacy Gibson      Receive, read and prepare response to email(s)        $290.00   0.1    $29.00
                              from SB re: efiling motion for preliminary approval
        Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 20 of 27



10/6/2020    Stacy Gibson      Receive, read and prepare response to email(s)       $290.00   0.2    $58.00
                               from CL and SB re: co-counsel follow up on case
                               status; filing motion for preliminary approval and
                               getting defendant signature
10/6/2020    Stacy Gibson      Receive, read and prepare response to email(s)       $290.00   0.1    $29.00
                               from SB re: motion for preliminary approval and
                               settlement agreement
10/6/2020    Josh Sanford      Examination of OC email                              $470.00   0.1    $47.00
10/6/2020    Josh Sanford      Examination of email to CO-C                         $470.00   0.1    $47.00
10/6/2020    Josh Sanford      Conference with CL: status of settlement/motion      $470.00   0.1    $47.00

10/6/2020    Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1    $47.00
                               from local counsel: status
10/6/2020    Samuel Brown      Conference with CL regarding filing Motion for       $220.00   0.1    $22.00
                               Approval and Settlement Agreement
10/6/2020    Samuel Brown      Compose electronic communication to co-counsel       $220.00   0.1    $22.00
                               regarding filing of Motion for Approval
10/6/2020    Courtney Lowery   Editing and revision of settlement agreement;        $220.00   0.8   $176.00
                               conference with SB re same
10/6/2020    Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                               from SG re SA; print and finalize SA for filing;
                               conference with SB re same
10/6/2020    Courtney Lowery   Conference with JS re Motion for Approval            $220.00   0.1    $22.00
10/6/2020    Courtney Lowery   Telephone Conference(s) with OC re Motion for        $220.00   0.2    $44.00
                               Approval and Settlement Agreement
10/6/2020    Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                               from SG and SB re signed settlement
10/7/2020    Stacy Gibson      Receipt and review of filed motion for preliminary   $290.00   0.1    $29.00
                               approval and forward to TF
10/7/2020    Josh Sanford      Examination of order                                 $470.00   0.1    $47.00
10/7/2020    Josh Sanford      Examination of emails with chambers                  $470.00   0.1    $47.00
10/7/2020    Josh Sanford      Editing and revision of proposed order               $470.00   0.1    $47.00
10/7/2020    Josh Sanford      Examination of consent motion-filed                  $470.00   0.1    $47.00
10/7/2020    Josh Sanford      Examination of emails with CO-C                      $470.00   0.1    $47.00
10/7/2020    Samuel Brown      Preparation and drafting of Proposed Order for       $220.00   0.1    $22.00
                               Motion for Approval
10/7/2020    Courtney Lowery   Editing and revision of proposed order               $220.00   0.1    $22.00
10/7/2020    Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                               from LC re Motion to Approve; draft email to OC re
                               add'l edits to same
10/8/2020    Stacy Gibson      Receive, read and prepare response to email(s)       $290.00   0.1    $29.00
                               from CL re: filing signed settlement agreement

10/8/2020    Josh Sanford      Examination of CO-C email and joint filing           $470.00   0.1    $47.00
10/8/2020    Josh Sanford      Examination of email to CO-C                         $470.00   0.1    $47.00
10/8/2020    Samuel Brown      Preparation and drafting of Notice of Filing for     $220.00   0.1    $22.00
                               Settlement Agreement with Defendant's signature

10/8/2020    Courtney Lowery   Conference with SG re filing signed SA (email)       $220.00   0.1    $22.00
10/8/2020    Courtney Lowery   Receipt and review of email from OC re signed        $220.00   0.1    $22.00
                               settlement agreement; conference (email) with SG
                               re updated filing
10/12/2020   Courtney Lowery   Work on Client's file: review deadlines              $220.00   0.1    $22.00
10/13/2020   Josh Sanford      Examination of emails with CO-C                      $470.00   0.1    $47.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 21 of 27



10/13/2020     Courtney Lowery   Compose electronic communication to LC re             $220.00   0.1   $22.00
                                 pretrial conference scheduling
11/16/2020     Courtney Lowery                                                         $220.00   0.1   $22.00
11/20/2020     Courtney Lowery   Examination of Order Granting Preliminary             $220.00   0.2   $44.00
                                 Approval
11/23/2020     Josh Sanford      Examination of approval order                         $470.00   0.1   $47.00
11/24/2020     Samuel Brown      Conferences with CL, SG regarding Class List          $220.00   0.2   $44.00
11/24/2020     Courtney Lowery   Conference with SB re class list                      $220.00   0.1   $22.00
12/11/2020     Josh Sanford      Examination of emails with OC                         $470.00   0.1   $47.00
12/11/2020     Samuel Brown      Compose electronic communication to opposing          $220.00   0.1   $22.00
                                 counsel regarding class member contact info

12/11/2020     Samuel Brown      Conference with CL regarding Class Notice, class      $220.00   0.1   $22.00
                                 member contact info
12/11/2020     Courtney Lowery   Conference with SB re class list                      $220.00   0.1   $22.00
12/16/2020     Samuel Brown      Conference with CL regarding Class Notice             $220.00   0.1   $22.00
                                 documents
12/16/2020     Samuel Brown      Editing and revision of, and review of Class Notice   $220.00   0.3   $66.00
                                 documents
12/16/2020     Samuel Brown      Receive, read and prepare response to email(s)        $220.00   0.1   $22.00
                                 from from opposing counsel regarding class
                                 member contact information
12/16/2020     Courtney Lowery   Conference with SB re Notice docs                     $220.00   0.1   $22.00
12/16/2020     Courtney Lowery   Conference with SB re Notice docs                     $220.00   0.1   $22.00
12/17/2020     Josh Sanford      Editing and revision of notice docs                   $470.00   0.1   $47.00
12/17/2020     Samuel Brown      Editing and revision of Notice documents              $220.00   0.1   $22.00
12/17/2020     Samuel Brown      Conference with CL regarding Notice documents         $220.00   0.1   $22.00

12/17/2020     Courtney Lowery   Conference with SB re class notice docs               $220.00   0.1   $22.00
12/18/2020     Josh Sanford      Examination of IOM: class notice                      $470.00   0.1   $47.00
12/18/2020     Samuel Brown      Compose electronic communication to opposing          $220.00   0.2   $44.00
                                 counsel regarding sending Notice out to potential
                                 opt-ins
12/22/2020     Josh Sanford      Examination of IOMS: class notice project             $470.00   0.1   $47.00
12/22/2020     Samuel Brown      Compose electronic communication to TF regarding      $220.00   0.1   $22.00
                                 sending out of Notices
12/23/2020     Samuel Brown      Receive, read and prepare response to email(s)        $220.00   0.2   $44.00
                                 from TF regarding Notice documents
1/7/2021       Josh Sanford      Examination ofCO-C email                              $470.00   0.1   $47.00
1/7/2021       Steve Rauls       Conference with CL regarding calls about potential    $350.00   0.1   $35.00
                                 opt-ins
1/7/2021       Courtney Lowery                                                         $220.00   0.3   $66.00
1/8/2021       Courtney Lowery   Receive, read and prepare response to email(s)        $220.00   0.1   $22.00
                                 from DG re potential opt-in plaintiffs
1/8/2021       Courtney Lowery   Compose electronic communication to intakes           $220.00   0.2   $44.00
                                 team re calls from opt-ins
1/8/2021       Courtney Lowery                                                         $220.00   0.2   $44.00
1/11/2021      Paralegal         Conference with CL re settlement status               $145.00   0.1   $14.50
                                 (telephone)
1/11/2021      Paralegal                                                               $145.00   0.1   $14.50
1/11/2021      Courtney Lowery   Conference with KG re status of case - call from      $220.00   0.1   $22.00
                                 client
1/12/2021      Josh Sanford      Examination of IOM: Case management                   $470.00   0.1   $47.00
1/12/2021      Josh Sanford      Examination of opt in voicemails                      $470.00   0.1   $47.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 22 of 27



1/12/2021      Paralegal         Conference with CL re CTJs, filing process (email)   $145.00   0.1   $14.50

1/12/2021      Courtney Lowery                                                        $220.00   0.1   $22.00
1/12/2021      Staff             Work on Client's file: Add CTJs to matter.            $90.00   0.1    $9.00
1/14/2021      Josh Sanford      Examination of VM from opt in                        $470.00   0.1   $47.00
1/14/2021      Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.1   $22.00
                                 from GM re sending opt-in contract
1/15/2021      Staff             Work on Client's file: Add CTJs to matter.            $90.00   0.1    $9.00
1/15/2021      Paralegal         Work on Client's file: batch CTJs                    $145.00   0.1   $14.50
1/15/2021      Paralegal         Preparation and drafting of CTJ - Sarah Hanson       $145.00   0.1   $14.50
1/15/2021      Courtney Lowery   Conference with KG re CTJs (emailed)                 $220.00   0.1   $22.00
1/15/2021      Paralegal         Conference with CL re CTJs (email)                   $145.00   0.1   $14.50
1/15/2021      Courtney Lowery   Receipt and review of email from GM re new opt-      $220.00   0.1   $22.00
                                 in; email to KG re same
1/18/2021      Paralegal         Preparation and drafting of CTJ - Jessica Hamilton   $145.00   0.1   $14.50

1/19/2021      Staff             Work on Client's file: Add CTJs to matter.            $90.00   0.2   $18.00
1/21/2021      Anna Stiritz                                                           $400.00   0.1   $40.00
1/21/2021      Anna Stiritz                                                           $400.00   0.1   $40.00
1/22/2021      Josh Sanford      Preparation and drafting of IOM: case management     $470.00   0.1   $47.00

1/22/2021      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1   $47.00
                                 from CL: case management
1/22/2021      Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.1   $22.00
                                 from JS re CTJ due date
1/22/2021      Courtney Lowery   Conference with JS and KG re CTJs                    $220.00   0.1   $22.00
1/22/2021      Paralegal         Work on Client's file: remove Wisneski CTJ from      $145.00   0.1   $14.50
                                 batch
1/22/2021      Paralegal         Conference with CL re CTJs (text)                    $145.00   0.1   $14.50
1/25/2021      Courtney Lowery   Conference with JS re filing CTJs (email)            $220.00   0.1   $22.00
1/29/2021      Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1   $47.00
                                 from CO-C
1/29/2021      Paralegal         Compose electronic communication to local            $145.00   0.1   $14.50
                                 counsel re CTJs to file
1/29/2021      Paralegal         Conference with CL re CTJ batch (email)              $145.00   0.1   $14.50
1/29/2021      Paralegal         Conference with staff re CTJs (text)                 $145.00   0.1   $14.50
1/29/2021      Paralegal         Conference with staff re batching CTJs (email)       $145.00   0.1   $14.50
1/29/2021      Staff             Work on Client's file: Add CTJs to matter.            $90.00   0.1    $9.00
1/29/2021      Paralegal         Work on Client's file: CTJs                          $145.00   0.1   $14.50
1/29/2021      Paralegal         Conference with CL re CTJs, batching (text)          $145.00   0.1   $14.50
1/29/2021      Paralegal         Preparation and drafting of CTJ                      $145.00   0.1   $14.50
2/1/2021       Josh Sanford      Examination of consent to join-filed                 $470.00   0.1   $47.00
2/1/2021       Josh Sanford      Examination of CO-C email                            $470.00   0.1   $47.00
2/2/2021       Josh Sanford      Receive, read and prepare response to email(s)       $470.00   0.1   $47.00
                                 from CO-C
2/2/2021       Courtney Lowery   Telephone Conference(s) with OC re deadline for      $220.00   0.1   $22.00
                                 filing CTJs
2/3/2021       Josh Sanford      Examination of emails with CO-C                      $470.00   0.1   $47.00
2/3/2021       Josh Sanford      Examination of IOM: client contact, case             $470.00   0.1   $47.00
                                 management
2/3/2021       Staff             Work on Client's file: Add CTJs to matter.            $90.00   0.1    $9.00
2/3/2021       Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.1   $22.00
                                 from CC and JS re call with OC
2/8/2021       Josh Sanford      Examination of IOM: client correspondence            $470.00   0.1   $47.00
2/9/2021       Josh Sanford      Examination of client message                        $470.00   0.1   $47.00
        Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 23 of 27



2/9/2021    Courtney Lowery                                                        $220.00   0.2    $44.00
2/15/2021   Josh Sanford      Examination of OC emails                             $470.00   0.1    $47.00
2/15/2021   Samuel Brown      Conference with MCP regarding Class Audit            $220.00   0.1    $22.00
2/15/2021   Samuel Brown      Conference with KG regarding need for Class Audit    $220.00   0.1    $22.00

2/15/2021   Samuel Brown      Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                              from opposing counsel regarding nonopposition to
                              late consents
2/15/2021   Samuel Brown      Conference with SG regarding Class Audit,            $220.00   0.2    $44.00
                              extension for Opt-In period
2/15/2021   Samuel Brown      Compose electronic communication to opposing         $220.00   0.1    $22.00
                              counsel regarding extension for Opt-In period

2/15/2021   Courtney Lowery   Receipt and review of emails from OC re delayed      $220.00   0.1    $22.00
                              CTJs
2/15/2021   Paralegal         Work on Client's file: CLASS AUDIT                   $145.00   1.3   $188.50
2/15/2021   Stacy Gibson      Receive, read and prepare response to email(s)       $290.00   0.1    $29.00
                              from SB re: extension on CTJs
2/15/2021   Paralegal         Telephone Conference(s) with SB/TF/GS re class       $145.00   0.2    $29.00
                              audit
2/15/2021   Stacy Gibson      Telephone Conference(s) with SB re: next steps       $290.00   0.1    $29.00

2/15/2021   Paralegal         Conference with paralegal re class audit (text)      $145.00   0.1    $14.50
2/15/2021   Paralegal         Conference with SB re class audit (telephone)        $145.00   0.1    $14.50
2/16/2021   Courtney Lowery   Conference with JW re potential opt-in               $220.00   0.1    $22.00
2/17/2021   Courtney Lowery                                                        $220.00   0.2    $44.00
2/17/2021   Paralegal         Conference with staff re potential new opt in        $145.00   0.1    $14.50
                              (telephone)
2/18/2021   Paralegal         Preparation and drafting of CTJ - Jennifer Riccius   $145.00   0.1    $14.50

2/22/2021   Staff             Work on Client's file: Add CTJs to matter.            $90.00   0.3    $27.00
2/22/2021   Paralegal         Conference with paralegal re class audit             $145.00   0.1    $14.50
2/23/2021   Josh Sanford      Examination of email to CO-C                         $470.00   0.1    $47.00
2/23/2021   Stacy Gibson      Telephone Conference(s) with SB re: late consents    $290.00   0.1    $29.00

2/23/2021   Samuel Brown      Conference with AD regarding receipt of last batch   $220.00   0.1    $22.00
                              of Consents to Join
2/23/2021   Samuel Brown      Conference with KG regarding filing last Consents    $220.00   0.2    $44.00
                              to Join, forming batches
2/23/2021   Paralegal         Compose electronic communication to local            $145.00   0.1    $14.50
                              counsel re final batch of CTJs
2/23/2021   Paralegal         Conference with SB re batching CTJs                  $145.00   0.1    $14.50
2/23/2021   Paralegal         Work on Client's file: batch CTJs                    $145.00   0.1    $14.50
2/23/2021   Paralegal         Work on Client's file: finish class audit            $145.00   0.2    $29.00
2/23/2021   Paralegal         Conference with staff re batching CTJs (email)       $145.00   0.1    $14.50
2/24/2021   Josh Sanford      Examination of filed CTJs                            $470.00   0.1    $47.00
2/24/2021   Josh Sanford      Examination of OC email                              $470.00   0.1    $47.00
2/24/2021   Samuel Brown      Conference with TF regarding settlement deadlines    $220.00   0.1    $22.00

2/24/2021   Samuel Brown      Compose, prepare and send correspondence to          $220.00   0.1    $22.00
                              local counsel regarding filing of Consents to Join

2/24/2021   Samuel Brown      Compose electronic communication to opposing         $220.00   0.1    $22.00
                              counsel regarding extension of opt-in period
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 24 of 27



2/24/2021      Samuel Brown      Conference with CL regarding Consents to Join         $220.00   0.1    $22.00
2/24/2021      Samuel Brown      Conference with SG regarding Consents to Join         $220.00   0.1    $22.00
2/24/2021      Paralegal         Conference with SB re CTJs filed                      $145.00   0.1    $14.50
2/24/2021      Stacy Gibson      Conference with SB re: extension to file consents     $290.00   0.1    $29.00

2/24/2021      Paralegal         Conference with SB re email to co counsel             $145.00   0.1    $14.50
2/25/2021      Courtney Lowery                                                         $220.00   0.1    $22.00
2/25/2021      Staff             Work on Client's file: set deadlines per SB            $90.00   0.1     $9.00
2/25/2021      Staff             Work on Client's file: save ECF; update master list    $90.00   0.1     $9.00

3/2/2021       Josh Sanford      Examination of client email                           $470.00   0.1    $47.00
3/3/2021       Josh Sanford      Conference with CL: client paperwork                  $470.00   0.2    $94.00
3/3/2021       Courtney Lowery                                                         $220.00   0.4    $88.00
3/3/2021       Courtney Lowery   Conference with JS re opt-in claim                    $220.00   0.1    $22.00
3/3/2021       Courtney Lowery   Examination of email from opt-in; conference with     $220.00   0.2    $44.00
                                 SR re same
3/3/2021       Steve Rauls       Conference with CL regarding settlement, damages,     $350.00   0.2    $70.00
                                 client communication
3/4/2021       Josh Sanford      Examination of OC email                               $470.00   0.1    $47.00
3/5/2021       Courtney Lowery   Conference with SB re class list                      $220.00   0.1    $22.00
3/8/2021       Josh Sanford      Examination of emails with OC                         $470.00   0.1    $47.00
3/8/2021       Samuel Brown      Receive, read and prepare response to email(s)        $220.00   0.1    $22.00
                                 from opposing counsel regarding class information

3/8/2021       Samuel Brown      Telephone Conference(s) with Opposing Counsel         $220.00   0.2    $44.00
                                 regarding class information
3/9/2021       Josh Sanford      Examination of emails with OC                         $470.00   0.1    $47.00
3/9/2021       Samuel Brown      Compose electronic communication to opposing          $220.00   0.1    $22.00
                                 counsel regarding rent credits for opt-ins

3/9/2021       Samuel Brown      Conference with GS regarding accessing opt-in         $220.00   0.1    $22.00
                                 information sent from opposing counsel
3/9/2021       Samuel Brown      Conference with CL regarding data entry for opt-ins   $220.00   0.1    $22.00

3/9/2021       Courtney Lowery   Conference with staff re data entry                   $220.00   0.1    $22.00
3/9/2021       April Rhéaume     Conference with CL re: dropbox link issues            $290.00   0.1    $29.00
3/9/2021       Stacy Gibson      Telephone Conference(s) with SB re: damages           $290.00   0.1    $29.00
                                 calculation
3/9/2021       Courtney Lowery   Work on Client's file: format damages spreadsheet     $220.00   1.4   $308.00
                                 for data entry; conference with SB and staff re
                                 same
3/9/2021       Steve Rauls       Conference with SB regarding settlement allocation    $350.00   0.1    $35.00

3/9/2021       Courtney Lowery   Conference with SB re damages calculations            $220.00   0.1    $22.00
3/10/2021      Courtney Lowery   Work on Client's file: damages calculations           $220.00   0.5   $110.00
3/12/2021      Stacy Gibson      Conference with CL re: status of data entry           $290.00   0.1    $29.00
3/16/2021      Samuel Brown      Compose electronic communication to opposing          $220.00   0.1    $22.00
                                 counsel regarding settlement
3/16/2021      Samuel Brown      Telephone Conference(s) with Opposing Counsel         $220.00   0.2    $44.00
                                 regarding settlement
3/16/2021      Stacy Gibson      Conference with SB re: calculation of damages         $290.00   0.1    $29.00
3/16/2021      Courtney Lowery   Conference with SB re collective data                 $220.00   0.1    $22.00
3/19/2021      Samuel Brown      Receive, read and prepare response to email(s)        $220.00   0.1    $22.00
                                 from opposing counsel regarding settlement
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 25 of 27



3/22/2021      Samuel Brown      Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                                 from opposing counsel regarding payroll
                                 documents
3/24/2021      Courtney Lowery                                                        $220.00   0.1    $22.00
3/25/2021      Samuel Brown      Conference with CL regarding settlement              $220.00   0.1    $22.00
3/25/2021      Samuel Brown      Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                                 from opposing counsel regarding settlement

3/25/2021      Courtney Lowery                                                        $220.00   0.1    $22.00
3/25/2021      Courtney Lowery   Conference with SB re damages                        $220.00   0.1    $22.00
3/25/2021      Courtney Lowery   Conference with SB re rent credit data               $220.00   0.1    $22.00
3/31/2021      Samuel Brown      Conference with KG regarding Motion for Extension    $220.00   0.1    $22.00

3/31/2021      Samuel Brown      Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                                 from opposing counsel regarding Motion for
                                 Extension
3/31/2021      Paralegal         Conference with SB re draft consent motion for       $145.00   0.1    $14.50
                                 extension of time (email)
3/31/2021      Paralegal         Draft Motion for extension of time to file motion    $145.00   0.2    $29.00
                                 for final approval of settlement
3/31/2021      Paralegal         Conference with SB re motion for extension of time   $145.00   0.1    $14.50
                                 to file motion for final approval of settlement

4/1/2021       Samuel Brown      Compose electronic communication to opposing         $220.00   0.1    $22.00
                                 counsel regarding calculating damages for
                                 collective members
4/1/2021       Samuel Brown      Conference with CL regarding damages calculations    $220.00   0.2    $44.00
                                 for opt-ins
4/1/2021       Samuel Brown      Conference with KG regarding damages                 $220.00   0.1    $22.00
                                 calculations
4/1/2021       Samuel Brown      Telephone Conference(s) with Opposing Counsel        $220.00   0.2    $44.00
                                 regarding damages calculations
4/1/2021       Courtney Lowery   Work on Client's file: damages calculations          $220.00   0.2    $44.00
4/1/2021       Courtney Lowery   Receive, read and prepare response to email(s)       $220.00   0.1    $22.00
                                 from OC re add'l data; update damages

4/1/2021       Stacy Gibson      Receive, read and prepare response to email(s)       $290.00   0.1    $29.00
                                 from CL re: data entry
4/1/2021       Courtney Lowery   Work on Client's file: damages calculations          $220.00   1.1   $242.00
4/1/2021       Anna Stiritz                                                           $400.00   0.1    $40.00
4/1/2021       Paralegal         Conference with SB re final motion for approval      $145.00   0.1    $14.50

4/1/2021       Paralegal         Conference with SB re phone call from OC (email)     $145.00   0.1    $14.50

4/1/2021       Paralegal         Telephone Conference(s) with Opposing Counsel re     $145.00   0.1    $14.50
                                 speaking to SB
4/2/2021       Stacy Gibson      Receive, read and prepare response to email(s)       $290.00   0.1    $29.00
                                 from CL re: damages calculation/case deadline

4/2/2021       Samuel Brown      Conferences with SR, CL regarding calculating opt-   $220.00   0.3    $66.00
                                 in damages
4/2/2021       Courtney Lowery   Conference with SB re damages; edit damages          $220.00   0.2    $44.00
4/2/2021       Steve Rauls       Editing and revision of damages spreadsheets;        $350.00   0.3   $105.00
                                 follow up with SB regarding methodology
4/2/2021       Courtney Lowery   Conference with SG re damages                        $220.00   0.1    $22.00
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 26 of 27



4/6/2021       Samuel Brown      Compose electronic communication to opposing           $220.00   0.1    $22.00
                                 counsel regarding damages calculations

4/7/2021       Samuel Brown      Editing and revision of Joint Motion for Approval      $220.00   0.2    $44.00

4/7/2021       Samuel Brown      Compose electronic communication to opposing           $220.00   0.1    $22.00
                                 counsel regarding damages calculations for opt-ins

4/7/2021       Samuel Brown      Conferences with CL, SG regarding Motion for           $220.00   0.2    $44.00
                                 Approval
4/7/2021       Courtney Lowery                                                          $220.00   0.1    $22.00
4/7/2021       Stacy Gibson      Conference with SB re: settlement amounts              $290.00   0.2    $58.00
4/7/2021       Paralegal         Draft Motion for final approval of settlement          $145.00   0.9   $130.50
4/7/2021       Courtney Lowery   Conference with SB re settlement                       $220.00   0.1    $22.00
4/7/2021       Paralegal         Conference with SB re final motion for approval of     $145.00   0.1    $14.50
                                 settlement
4/7/2021       Paralegal         Conference with SB re joint motion for approval        $145.00   0.1    $14.50

4/8/2021       Law Clerk         Perform legal research regarding approved              $110.00   1.4   $154.00
                                 settlements
4/8/2021       Law Clerk         Conference with SB re: research project                $110.00   0.2    $22.00
4/8/2021       Samuel Brown      Conference with law clerk regarding research           $220.00   0.2    $44.00
                                 project into opt-in releases
4/8/2021       Samuel Brown      Conferences with SG, CL regarding settlement           $220.00   0.2    $44.00
4/8/2021       Samuel Brown      Telephone Conference(s) with Opposing Counsel          $220.00   0.4    $88.00
                                 regarding settlement
4/8/2021       Stacy Gibson      Conference with SB re: motion for                      $290.00   0.3    $87.00
                                 approval/settlement terms
4/8/2021       Courtney Lowery   Conference with SB re settlement                       $220.00   0.2    $44.00
4/12/2021      Samuel Brown      Conference with law clerk regarding Motion for         $220.00   0.1    $22.00
                                 Approval of Settlement
4/12/2021      Stacy Gibson      Conference with SB re: settlement strategy             $290.00   0.1    $29.00
4/12/2021      Law Clerk         Perform legal research regarding adequate              $110.00   3.5   $385.00
                                 compensation for release of claims and attorney's
                                 fees for Motion
4/13/2021      Samuel Brown      Editing and revision of Joint Motion for Approval of   $220.00   0.2    $44.00
                                 Settlement
4/13/2021      Law Clerk         Draft Motion for Final Approval of Settlement          $110.00   2.1   $231.00
4/14/2021      Samuel Brown      Conference with SG regarding settlement                $220.00   0.2    $44.00
4/14/2021      Samuel Brown      Editing and revision of Joint Motion for Approval of   $220.00   0.7   $154.00
                                 Settlement
4/14/2021      Stacy Gibson      Conference with SB re: invoice preparation             $290.00   0.2    $58.00
4/15/2021      Stacy Gibson      Conference with SB re: motion for final approval       $290.00   0.2    $58.00

4/15/2021      Stacy Gibson      Editing and revision of motion for final approval      $290.00   0.4   $116.00

4/16/2021      Courtney Lowery                                                          $220.00   0.1    $22.00
4/16/2021      Courtney Lowery   Editing and revision of Motion for Settlement          $220.00   0.3    $66.00
4/16/2021      Courtney Lowery   Conference with SB re Motion for Approval              $220.00   0.1    $22.00
4/16/2021      Samuel Brown      Editing and revision of Motion for Approval of         $220.00   0.2    $44.00
                                 Settlement
4/16/2021      Samuel Brown      Conference with CL regarding Motion for Approval       $220.00   0.1    $22.00
                                 of Settlement
4/16/2021      Vanessa Kinney    Conference with Stacy Gibson re: assistance with       $360.00   0.1    $36.00
                                 producing billing spreadsheet
           Case 2:19-cv-02523-JAR-ADM Document 51-2 Filed 05/07/21 Page 27 of 27



4/16/2021      Vanessa Kinney    Conference with Gabriel Stiritz re: billing in case   $360.00    0.1     $36.00
                                 and converting to excel spreadsheet (via email)
4/17/2021      Vanessa Kinney    Work on Client's file: organize billing spreadsheet   $360.00    2.3    $828.00
                                 and review for privileged information

4/18/2021      Josh Sanford      Discussion of case status and directing case          $470.00    0.1     $47.00
                                 strategy to Attorney VK
4/19/2021      Stacy Gibson      Editing and revision of motion for final approval     $290.00    1.1    $319.00
                                 and conference with SB re: the same
4/19/2021      Samuel Brown      Editing and revision of Joint Motion for Approval     $220.00    0.2     $44.00
4/19/2021      Samuel Brown      Conference with SG regarding settlement               $220.00    0.1     $22.00
4/19/2021      Vanessa Kinney    Conference with Josh Sanford re: specific entries     $360.00    0.1     $36.00
                                 and billing rates
4/19/2021      Vanessa Kinney    Editing and revision of billing spreadsheet           $360.00    0.3    $108.00
4/19/2021      Vanessa Kinney    Conference with Samuel Brown and Stacy Gibson         $360.00    0.1     $36.00
                                 re: billing spreadsheet (via email)
4/20/2021      Stacy Gibson      Conference with SB re: settlement status              $290.00    0.1     $29.00
4/20/2021      Courtney Lowery                                                         $220.00    0.1     $22.00
4/20/2021      Samuel Brown      Conference with JS regarding Joint Motion for         $220.00    0.1     $22.00
                                 Approval
4/20/2021      Samuel Brown      Compose electronic communication to opposing          $220.00    0.1     $22.00
                                 counsel regarding Joint Motion for Approval
4/20/2021      Josh Sanford      Examination of email to OC                            $470.00    0.1     $47.00
4/21/2021      Samuel Brown      Receive, read and prepare response to email(s)        $220.00    0.1     $22.00
                                 from opposing counsel regarding telephone
                                 conference
4/22/2021      Courtney Lowery   Conference with SB re Motion to Approve               $220.00    0.1     $22.00
                                 Settlement
4/22/2021      Samuel Brown      Telephone Conference(s) with Opposing Counsel         $220.00    0.2     $44.00
                                 regarding settlement
4/22/2021      Samuel Brown      Conference with CL regarding settlement               $220.00    0.1     $22.00
4/27/2021      Samuel Brown      Compose electronic communication to opposing          $220.00    0.1     $22.00
                                 counsel regarding Motion for Approval
4/27/2021      Samuel Brown      Editing and revision of Motion for Approval           $220.00    0.1     $22.00
5/3/2021       Samuel Brown      Telephone Conference(s) with Opposing Counsel         $220.00    0.1     $22.00
                                 regarding settlement
5/3/2021       Stacy Gibson      Conference with SB re: settlement deadline            $290.00    0.1     $29.00
5/4/2021       Stacy Gibson      Conference with SB re: motion for approval            $290.00    0.1     $29.00
5/4/2021       Samuel Brown      Telephone Conference(s) with Opposing Counsel         $220.00    0.1     $22.00
                                 regarding edits to Joint Motion for Approval

5/4/2021       Samuel Brown      Editing and revision of Joint Motion for Approval     $220.00    0.1     $22.00
5/4/2021       Samuel Brown      Compose electronic communication to opposing          $220.00    0.1     $22.00
                                 counsel regarding edits to Joint Motion for
                                 Approval
                                                                                                 181.8 $52,021.50
